PER CURIAM.
This is a companion case to Crews Oil Company v. Superior Oil Company, 10 Cir., 319 F.2d 532, the only factual difference being that appellants here are royalty owners and present an additional legal issue by attacking the applicable Oklahoma statutes and the order of the Oklahoma Corporation Commission as unconstitutionally impairing the obligations of a contract in violation of Article I, Sec. 10, and the Fourteenth Amendment to the United States Constitution and Article II, See. 15, and Article II, Sec. 7, of the Oklahoma Constitution. We find nothing in the case that suggests a federal constitutional question or brings the issue beyond the scope of Anderson v. Corporation Commission, Okl., 327 P.2d 699, dismissed for want of a federal question. 358 U.S. 642, 79 S.Ct. 536, 3 L.Ed.2d 567.
The judgment is affirmed upon the authority of Crews Oil Company v. Superior Oil Company, 10 Cir., 319 F.2d 532, and cases cited therein.